         Case 1:21-cr-00116-DLF Document 19 Filed 03/07/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA           :
                                    :
       v.                           :              Case No. 21-CR-116 (DLF)
                                    :
 WILLIAM McCALL CALHOUN,            :
                                    :
       Defendant.                   :
____________________________________:

                 GOVERNMENT’S SUPPLEMENTAL MEMORANDUM
                   IN RESPONSE TO MARCH 7 MINUTE ORDER

       The United States, by and through the assigned Assistant United States Attorney,

respectfully submits the following clarification in response to the Court’s minute order dated

March 7, 2021, numbered sequentially in the order of the Court’s inquiry:

   1. Consistent with prior briefing and argument, the government seeks to detain the defendant,

   Mr. Calhoun, as both as a serious risk of flight as well as the risk that he will “obstruct or

   attempt to obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or

   intimidate, a prospective witness” pursuant to 18 U.S.C. § 3142(f)(2)(B). This posture has

   been consistent since the government filed its initial form Motion for Detention (attached to

   this pleading as Exhibit 1) on January 15, 2021. These were also the enumerated grounds for

   detention as ordered by the Magistrate in the order previously attached to the government’s

   initial opposition to the motion for reconsideration at ECF 14, ex. 1.

   2. The triggering authority for detaining the defendant on motion of the government in this

   case based on the charged offenses is 18 U.S.C. § 3142(f)(2)(A) and (B). There is no other

   basis in the Bail Reform Act for holding a detention hearing. Upon having a detention hearing,

   the substantive grounds for detaining the defendant are the factors found in 18 U.S.C. §
      Case 1:21-cr-00116-DLF Document 19 Filed 03/07/21 Page 2 of 4




3142(g)(1) through (4) based on the record before the court consisting of the sworn testimony

presented at the initial preliminary examination and detention review held on January 21, 2021

in the Middle District of George (attached as exhibit 4 to ECF No. 14); the exhibits introduced

at that hearing (paper copies attached as Exhibit 3 to ECF No. 14, digital exhibits shared with

Chambers and counsel for Mr. Calhoun on Friday March 5, following their receipt from the

Clerk of Court in the Middle District of Georgia); the additional still images of Mr. Calhoun

submitted in the body of the government’s supplementary response at ECF No. 16; and the

testimony of the defendant himself during the March 5, 2021 hearing.

3. The defendant’s motion for reconsideration, perhaps more accurately described as

revocation, is properly before the court for de novo review under 18 U.S.C. 3145(b), which

states that when “a person is ordered detained by a magistrate judge, ... the person may file,

with the court having original jurisdiction over the offense, a motion for revocation or

amendment of the order.” 18 U.S.C. 3145(b). Neither § 3142 nor § 3145 specifies the standard

of review to be applied by a district court reviewing a magistrate judge's release or detention

order, and “the D.C. Circuit has not yet addressed the issue,” United States v. Hunt, 240 F.

Supp. 3d 128, 132–33 (D.D.C. 2017), however “[b]oth the BRA and the Federal Magistrates

Act, 28 U.S.C. § 636, support the conclusion, reached by every circuit to have considered the

question, that a district court reviews a magistrate judge's release or detention order de novo.”

United States v. Chrestman, No. 21-MJ-218 (BAH), 2021 WL 765662, at *5 (D.D.C. Feb. 26,

2021). Chief Judge Howell’s recent memorandum opinion in Chrestman further clarifies that

“[t]his deliberate choice by Congress to style review of magistrate judge decisions as

“motions” rather than “appeals” indicates that the district court's review occupies a procedural

posture more similar to a motion for reconsideration of its own decision, at which stage both




                                             2
         Case 1:21-cr-00116-DLF Document 19 Filed 03/07/21 Page 3 of 4




factual and legal findings are open to revision, than to appellate review, at which stage

deference to factual findings is appropriate. Id. at *6. This Court is “free to use in its analysis

any evidence or reasons relied on by the magistrate judge, but it may also hear additional

evidence and rely on its own reasons.” United States v. Smith, 160 F. Supp. 3d 280, 282 (D.D.C.

2016) (citing United States v. Hubbard, 962 F.Supp.2d 212, 215 (D.D.C.2013) (quoting United

States v. Sheffield, 799 F.Supp.2d 18, 20 (D.D.C.2011)); see also United States v. Hitselberger,

909 F.Supp.2d 4, 7 (D.D.C.2012). Cf. United States v. Lee, 451 F.Supp.3d. 1 (D.D.C. March

30, 2020), (“Notably, Lee did not appeal the initial determination of the Magistrate Judge . . .

[t]hus Lee’s emergency request for release is properly construed either as a motion to reopen

Lee’s detention hearing under 18 U.S.C. § 3142(f) . . . or as a motion under 18 U.S.C. §3142(i).

. .”).


                           Respectfully submitted,

                           CHANNING D. PHILLIPS
                           ACTING UNITED STATES ATTORNEY

                                           /s/ Adam Alexander
                                           ADAM ALEXANDER
                                           Assistant United States Attorney
                                           AK Bar No. 1011057
                                           Detailee
                                           U.S. Attorney’s Office for the District of Columbia
                                           555 4th Street, N.W.
                                           Washington, D.C. 20530




                                              3
         Case 1:21-cr-00116-DLF Document 19 Filed 03/07/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

        I hereby certify that on March 7, 2021, I sent a copy of the foregoing via the Court’s
electronic filing system to Jessica Sherman-Stoltz, Esq., counsel for the defendant.

                                     /s/ Adam Alexander
                                     ADAM ALEXANDER
                                     Assistant United States Attorney




                                              4
